Citation Nr: 0429342	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety and somatoform disorder with seizures on a conversion 
basis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO continued a 50 percent 
disability evaluation assigned to the service-connected 
anxiety and somatoform disorder with seizures on conversion 
basis.

In a May 2002 statement to the RO, the veteran withdrew a 
previously made request for a personal hearing before a 
Veterans Law Judge.  
See 38 C.F.R. § 20.702(e) (2003).


REMAND

The veteran maintains that his service-connected psychiatric 
disability is more severely disabling than the current 50 
percent evaluation reflects.  He asserts that he experiences 
depression, loss of memory, suicidal ideation, and other 
psychiatric symptoms that make him unable to maintain and 
secure substantially gainful employment.  A review of the 
claims files reflects that the veteran has not been afforded 
a psychiatric examination for compensation purposes since 
August 2000.  Since that time, the veteran has maintained and 
VA outpatient treatment records suggest that his psychiatric 
disability has increased in severity.  For example, when 
examined in the VA mental health clinic in June 2003, the 
veteran reported that his symptoms had increased since the 
death of his daughter in February 2002.  Since that time, he 
reported hearing his deceased mother, sister and daughter 
talking to him.  The veteran also described "always" having 
suicidal ideation, particularly when he was alone, but he 
denied having any intent to carry out a plan.  The veteran 
was assigned a Global Assessment Functioning Score (GAF) of 
52, which is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  This is in contrast to a 
previous score of 65 (see VA outpatient report, dated in 
October 2001.  (A GAF score of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Id.)  As such, in 
order to assist the veteran in obtaining evidence that might 
provide a basis for an award greater than 50 percent, a new 
VA examination is required.  

Additionally, the Board notes that, when the veteran was 
examined in August 2000, an Axis III assessment included a 
diagnosis of a seizure disorder, suggesting that there was an 
organic or pathophysiological mechanism underlying the 
veteran's "seizures."  This is significant because 
"seizures" had previously been rated as part of the 
veteran's somatoform or conversion disorder along with his 
anxiety.  In order to ascertain whether the veteran continues 
to experience seizure-like activity as a result of a 
somatoform or conversion disorder, an examination is 
required.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed. In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told to submit all pertinent 
evidence in his possession.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated him 
for his service-connected generalized 
anxiety disorder, somatoform disorder 
with seizures on a conversion basis or 
organic seizure disorder since August 
2000.  After securing the necessary 
releases, the RO should obtain those 
records, especially any VA treatment 
records that have not previously been 
secured.

3.  If the RO is unable to obtain any of 
the relevant records sought, it should 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  The veteran should be 
given opportunity to submit the records.

4.  After completion of these actions, 
the veteran should be afforded a 
comprehensive VA neuropsychiatric 
examination to determine the current 
severity of his service-connected 
generalized anxiety and somatoform 
disorder with seizures on conversion 
basis.  (The claims files must be made 
available to the examiner for review in 
conjunction with the examination.)  The 
examiner is specifically requested to 
review the appellant's previous VA 
psychiatric examination report, prepared 
in August 2000.  The examiner should 
provide accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2003) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a numerical score on the Global 
Assessment of Functioning scale.  The 
examiner should include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should 
undertake whatever evaluation is 
necessary to determine whether the 
veteran continues to experience 
"seizures" on a conversion basis.  If 
seizure activity is due to organic or a 
pathophysiological mechanism rather than 
psychiatric disability, this should be 
stated and the reason for such a 
conclusion should be explained in detail.  
(The examiner should take note of the 
August 2000 diagnoses that did not 
include a somatoform or conversion 
disorder, but did include an Axis III 
diagnosis of a seizure disorder.)

5.  Thereafter, the RO should review the 
claims files and take all proper measures 
to ensure full and complete compliance 
with the duty-to-notify and duty-to-
assist provisions of the VCAA.  The RO 
should also ensure that the VA 
examination report address all questions 
asked.  If it does not, it must be 
returned to the examiner for corrective 
action.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate this rating issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

